Citation Nr: 0323449	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a vision disorder.	

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for diabetes mellitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO decision that denied the 
veteran's claim of service connection for a vision disorder.  
In February 1999 and June 2000, the Board remanded this claim 
to the RO for further evidentiary development.  In addition, 
the June 2000 remand directed the RO to complete evidentiary 
development on the nature and etiology of diabetes mellitus.  
In May 2002, the RO denied the veteran's application to 
reopen a claim of service connection for diabetes mellitus; 
and the veteran has appealed this claim to the Board.

It is noted that the veteran provided testimony at a RO 
hearing in January 2003.  The tape of the hearing was damaged 
and a transcript could not be made.  A report generally 
reflecting her testimony was prepared.  At the RO hearing, 
the veteran withdrew from appellate consideration claims for:  
an increased rating for residuals of a nasal fracture, 
entitlement to helpless child benefits, and an application to 
reopen a claim of service connection for pes planus.  As 
such, the Board need not discuss these matters any further.


REMAND

It is noted that the Board previously remanded the veteran's 
claim in June 2000, in part, so that she could be afforded a 
VA examination to determine the nature and etiology of any 
diabetes mellitus.  A review of the record reveals that this 
question still remains unanswered.  As such, further 
evidentiary development is needed.  Finally, it is noted that 
the two claims currently before the Board are inextricably 
intertwined.  As such, adjudication of both claims must await 
the completion of further development, as outlined below.

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any diabetes mellitus.  
The claims folder should be provided to 
the examiner in conjunction with the 
examination.  In addition, the following 
questions should be answered:   What is 
the date of onset of any diabetes 
mellitus?  What is the significance of an 
in-service random glucose of 114 in July 
1971 and a glucose level of 367 mg % in 
another in-service report?  If there is 
no relationship between a post service 
diagnosis and the in-service findings, 
such fact must be noted in the report.  A 
detailed rationale should be provided for 
any opinion expressed. 

2.  If upon completion of the above 
action the claims remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


